DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 18 November 2022, regarding application number 16/684,303.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 November 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1-6 and 8-14 remain pending in the application. Claims 1 and 12-14 were amended in the Amendments to the Claims. 
Applicant’s amendment to claim 13 has overcome the objection previously set forth in the final office action mailed 19 August 2022. Therefore, the objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 18 November 2022, with respect to the rejections of claims 1-6 and 8-14 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of newly cited references Sakamoto et al. (US 20170270683), Schaller et al. (US 20140081456 A1) and Matsuura et al. (US 20180304467 A1). See full details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20120229620 A1 and Ikeda hereinafter), in view of Sakamoto et al. (US 20170270683 A1 and Sakamoto hereinafter).
Regarding Claim 1
Ikeda teaches a robot system (see all Figs.; [0012]-[0020]) comprising:
a sensor system (see vision sensor 100 in Figs.; [0012] and [0047]-[0050]);
a robot (see robot 300 in Figs.; [0050]-[0056]); and
a robot controller which controls the robot (see robot control apparatus 200 in Figs.; [0012] and [0053]-[0056]), wherein
the sensor system is capable of detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system located at a position (see Figs. 7-8, the first of the "four marks"; [0142]-[0144]);
the sensor system is capable of detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area (see Figs. 7-8, the second of the "four marks"; [0142]-[0144]);
the robot controller is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), in a plane including an X-axis and a Y-axis (see Fig. 7, all; [0139], [0144], [0149] and [0159]-[0161]), on a position obtained by the sensor system (see Figs. 7-8, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), based on the position coordinates of the first detection object, the position coordinates of the second detection object, and two sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two sets of position coordinates in the robot coordinate system corresponding to the first detection object and the second detection object, respectfully (see Figs. 7-10, all; [0144]-[0162]).
Ikeda is silent regarding the two or more detection objects other than the first detection object are hidden by a predetermined method and the two or more detection objects other than the second detection object are hidden by the predetermined method.
Sakamoto teaches a system (see all Figs.; [0008]-[0009]) comprising:
a sensor system (see Figs. 5-7, image capturing apparatus; [0009], [0034]-[0036], [0042] and [0083]-[0090]); wherein
the sensor system is capable of detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system located at a position (see Figs. 1 and 6, markers M01-M04; [0036]-[0042] and [0048]) and the two or more detection objects other than the first detection object are hidden by a predetermined method (see Figs. 1, and 5-6, all; [0042], [0087]-[0089] and [0096], especially [0042]);
the sensor system is capable of detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area and the two or more detection objects other than the second detection object are hidden by the predetermined method (see Figs. 1, and 5-6, all; [0042], [0087]-[0089] and [0096], especially [0042]); and 
configured to conduct a calibration based on the position coordinates of the first and second detection objects (see [0044]-[0046], [0082] and [0096]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Sakamoto to Ikeda. That is, it would have been obvious to modify the sensor system of the robot system of Ikeda to further be configured to hide two or more detection objects other than the first and second detection objects by a predetermined method, as taught by Sakamoto. 
Sakamoto teaches placing an object in the center of a calibration sheet and imaging the object at various angles. The object, in each of the images, hides one or more calibration markers. The image processing system compiles all of the images to generate a free viewpoint image. The viewpoint image allows for visual recognition of the object at various angles. A person having ordinary skill in the art would have been motivated to apply the same technique of including an object in the center of the calibration sheet in the robot system of Ikeda in order to attain the same result.
Application of the known technique taught by Sakamoto to the robot system taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the sensor system is capable of detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system located at a position and the two or more detection objects other than the first detection object are hidden by a predetermined method and the sensor system is capable of detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area and the two or more detection objects other than the second detection object are hidden by the predetermined method. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
Ikeda further teaches further comprising a conveyor configured to move the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]), wherein
the robot controller receives a second set of position coordinates obtained by the sensor system (see Figs. 4A-4B, all; [0098]-[0114]), the second set of position coordinates identifying positions different from the position coordinates obtained by the sensor system in a moving direction of the conveyor (see Figs. 4A-4B, all; [0101]-[0103], [0107]-[0108] and [0110]-[0111]); the robot controller conducts coordinate conversion on the second set of position coordinates and at least one of the two sets of position coordinates by using the conversion matrix (see [0112]-[0113]); and the robot controller performs determination processing to determine whether or not a difference in position in the X-axis direction between the  position coordinates and the second set of position coordinates, which are subjected to the coordinate conversion, is equal to or smaller than a reference value (see [0116] and [0127]).
Regarding Claim 11
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
Ikeda further teaches further comprising a conveyor configured to move the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]), wherein the robot performs a predetermined task on the objects (see [0050]-[0053] and [0062]-[0065])
Regarding Claim 12
Ikeda teaches a coordinate conversion method for converting a detected position detected by a sensor system into position coordinates in a robot coordinate system recognized by a robot controller (see all Figs.; [0012]-[0020] and [0138]-[0162]), the method comprising:
detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system located at a position (see Figs. 7-8, the first of the "four marks"; [0142]-[0144]);
detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area (see Figs. 7-8, the second of the "four marks"; [0142]-[0144]);
creating a conversion matrix which conducts coordinate conversion (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), in a plane including an X-axis and a Y-axis (see Fig. 7, all; [0139], [0144], [0149] and [0159]-[0161]), on a position obtained by the sensor system (see Figs. 7-8, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]) based on each the position coordinates of the first detection object, the position coordinates of the second detection object, and two sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two sets of position coordinates in the coordinate system corresponding to the first detection object and the second detection object, respectively (see Figs. 7-10, all; [0144]-[0162]); and
converting the detected position detected by the sensor system by using the conversion matrix (see [0063]-[0065] and [0083]).
	Ikeda is silent regarding the two or more detection objects other than the first detection object are hidden by a predetermined method and the two or more detection objects other than the second detection object are hidden by the predetermined method.
	Sakamoto teaches a coordinate conversion method for converting a detected position detected by a sensor system into position coordinates in a coordinate system (see all Figs.; [0008]-[0009]), the method comprising:
detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system at a position (see Figs. 1 and 6, markers M01-M04; [0036]-[0042] and [0048]) and the two or more detection objects other than the first detection object are hidden by a predetermined method (see Figs. 1, and 5-6, all; [0042], [0087]-[0089] and [0096], especially [0042]);
detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area and the two or more detection objects other than the second detection object are hidden by the predetermined method (see Figs. 1, and 5-6, all; [0042], [0087]-[0089] and [0096], especially [0042]); and 
conducting a calibration based on the position coordinates of the first and second detection objects (see [0044]-[0046], [0082] and [0096]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Sakamoto to Ikeda. That is, it would have been obvious to modify the sensor system of the process of Ikeda to further be configured to hide two or more detection objects other than the first and second detection objects by a predetermined method, as taught by Sakamoto. 
Sakamoto teaches placing an object in the center of a calibration sheet and imaging the object at various angles. The object, in each of the images, hides one or more calibration markers. The image processing system compiles all of the images to generate a free viewpoint image. The viewpoint image allows for visual recognition of the object at various angles. A person having ordinary skill in the art would have been motivated to apply the same technique of including an object in the center of the calibration sheet in process of Ikeda in order to attain the same result.
Application of the known technique taught by Sakamoto to the process taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising detecting position coordinates of a first detection object in a state in which two or more detection objects are positioned in a detection area of the sensor system located at a position and the two or more detection objects other than the first detection object are hidden by a predetermined method and detecting position coordinates of a second detection object in a state in which the two or more detection objects are positioned in the detection area and the two or more detection objects other than the second detection object are hidden by the predetermined method. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (as modified by Sakamoto) as applied to claim 1 above, and further in view of Shimamura et al. (US 20190256300 A1 and Shimamura hereinafter).
Regarding Claim 2
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
Ikeda further teaches wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the first and second detection objects (see Figs. 9-10, "hand tip"; [0148] and [0155]).
From Figs. 9-10 and paragraphs [0148] and [0155] it is clear that the touch-up section of the robot is brought into contact with the marks on the calibration sheet. However, for the purpose of compact prosecution and for the sake of the possible argument that "Ikeda is silent regarding bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the first and second detection objects.". Shimamura teaches bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the first and second detection objects. 
That is, Shimamura teaches a robot system (see all Figs.; [0010]) comprising:
a sensor system (see Fig. 7, visual sensor 200; [0032] and [0105]);
a robot (see Fig. 7, robot 300; [0031] and [0106]-[0109]); and
a robot controller which controls the robot (see Fig. 1, robot controller 350; [0038]), wherein
the robot controller is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion (see [0050]-[0055] and [0111]-[0121]), in a plane including an X-axis and a Y-axis (see Fig. 6, all; [0098]-[0103]), on a position obtained by the sensor system (see [0053] and [0115]-[0116]), based on the position coordinates of the first detection object, the position coordinates of the second detection object, and two sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two sets of position coordinates in the robot coordinate system corresponding to the first detection object and the second detection object, respectfully (see Figs. 7-8, all; [0050]-[0055], [0100] and [0111]-[0121]),
wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the first and second detection objects (see Fig. 7, "touch position"; [0010], [0050]-[0055], [0091] and [0117]-[0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Shimamura to modified Ikeda. That is, it would have been obvious to modify the robot system of modified Ikeda to bring the touch-up section of the robot into contact with the positions corresponding to the first and second detection objects, as taught by Shimamura. 
Shimamura teaches contacting a touch panel with the robot at a plurality of points in order to calculate the conversion matrix. The touch panel is capable of providing more than one pattern of calibration points, thus increasing flexibility of calculating conversion matrices. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Ikeda in order to attain the same results. 
Application of the known technique taught by Shimamura to the robot system taught by modified Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the first and second detection objects See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 5
Modified Ikeda teaches the robot system according to claim 2 (as discussed above in claim 2),
Ikeda further teaches further comprising:
a conveyor which moves the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]); and
an encoder which measures an amount of movement of the object that is moved by the conveyor (see Figs. encoder 14; [0137]-[0161] and [0193]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the position coordinates of the first detection object, the position coordinate of the second detection object (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), the two sets of position coordinates obtained by bringing the touch-up section into contact with positions corresponding to the first and second detection objects having moved by the conveyor after the two sets of position coordinates are obtained by the sensor system (see Figs. 9-10, "hand tip"; [0148] and [0155]), and the amount of movement measured by the encoder (see Figs. 7-10, all; [0020 "a fourth unit for receiving input of an amount of movement of the conveying apparatus on the conveyance path in association with each of the first to third screens; and a fifth unit for calculating a parameter set for transformation of coordinates in the image capturing range of the image capturing unit to coordinates in a coordinate system of the moving machine based on the input information."], [0147]-[0161] and [0190]-[0193]).
Shimamura additionally teaches further comprising:
a conveyor which moves the object (see Fig. 7, conveyor 10; [0108]); and
an encoder which measures an amount of movement of the object that is moved by the conveyor (see Fig. 7, encoder 450; [0034] and [0083]-[0086]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the position coordinates of the first detection object, the position coordinate of the second detection object (see Figs. 7-8, all; [0050]-[0055], [0115]-[0116] and [0121]), the two sets of position coordinates obtained by bringing the touch-up section into contact with positions corresponding to the first and second detection objects having moved by the conveyor after the two sets of position coordinates are obtained by the sensor system (see Fig. 7, "touch position:; [0010], [0050]-[0055], [0091] and [0117]-[0121]), and the amount of movement measured by the encoder (see [0010], [0053] and [0121]).
Regarding Claim 9
Modified Ikeda teaches the robot system according to claim 5 (as discussed above in claim 5),
Ikeda further teaches wherein the X-axis direction is a moving direction in which the object is moved by the conveyor (see Figs. 8-10, all; [0065] and [0203]).
Shimamura additionally teaches wherein the X-axis direction is a moving direction in which the object is moved by the conveyor (see Fig. 6, all; [0043] and [0099]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (as modified by Sakamoto) as applied to claim 1 above, and further in view of Suzuki (US 20160059419 A1 and Suzuki hereinafter).
Regarding Claim 3
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda further teaches wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained based on detection data of an end effector whose coordinate system corresponds to the robot. (see Figs. 9-10, "hand tip"; [0148] and [0155]). Ikeda does not explicitly teach the hand tip having a sensor. That is, Ikeda is silent regarding based on detection data of a sensor whose coordinate system is corresponding to the robot.
Suzuki teaches a robot system (see all Figs.; [0016]) comprising:
a sensor system (see fixed camera 3 in Figs.; [0038]-[0039]);
a robot (see robot arm 1 hand camera 7 in Figs.; [0038]-[0040]); and
a robot controller which controls the robot (see Fig. 1, control apparatus 4; [0041]), wherein
the robot is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 5, all; [0068] and [0079]-[0090]), in a plane including an X-axis and a Y-axis (see coordinate systems in all Figs; [0031]-[0037]), on a position obtained by the sensor system (see Fig. 5, steps S15-S101; [0079] and [0083]), based on the position coordinates of the first detection object, the position coordinates of the second detection object, and two sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two sets of position coordinates in the robot coordinate system corresponding to the first detection object and the second detection object, respectfully (see Fig. 5, steps S15-S18; [0079]-[0091]),
wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained based on detection data of a sensor whose coordinate system corresponds to the robot. (see hand camera 7 in Figs, Fig. 5, steps S16-S18; [0080]-[0081] and [0084]-[0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to modified Ikeda. That is, it would have been obvious to modify the robot system of modified Ikeda to further include a sensor whose coordinate system corresponds to the robot for obtaining detection data, as taught by Suzuki. 
Suzuki teaches including a hand camera on the robot in addition to a fixed camera sensor system for detecting position coordinates of the plurality of objects or points. Since both the fixed camera and the hand camera detect the objects or points, calibration can be performed in a short period of time without finely adjusting the end of the robot arm. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Ikeda in order to attain the same results. 
Application of the known technique taught by Suzuki to the robot system taught by modified Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller creates the conversion matrix based on the position coordinates of the first detection object, the position coordinates of the second detection object, and the two sets of position coordinates in the robot coordinate system obtained based on detection data of a sensor whose coordinate system corresponds to the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 6
Modified Ikeda teaches the robot system according to claim 3 (as discussed above in claim 3),
Ikeda further teaches further comprising:
a conveyor which moves the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]); and
an encoder which measures an amount of movement of the object that is moved by the conveyor (see Figs. encoder 14; [0137]-[0161] and [0193]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the position coordinates of the first detection object, the position coordinates of the second detection object (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), the two sets of position coordinates obtained based on the detection data regarding the first and second detection objects having moved by the conveyor after the two sets of position coordinates are obtained by the encoder  (see Figs. 9-10, all; [0148] and [0155]), and the amount of movement measured by the encoder (see Figs. 7-10, all; [0020 "a fourth unit for receiving input of an amount of movement of the conveying apparatus on the conveyance path in association with each of the first to third screens; and a fifth unit for calculating a parameter set for transformation of coordinates in the image capturing range of the image capturing unit to coordinates in a coordinate system of the moving machine based on the input information."], [0147]-[0161] and [0190]-[0193]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (as modified by Sakamoto) as applied to claim 1 above, and further in view of Nishi et al. (US 20160151915 A1 and Nishi hereinafter).
Regarding Claim 4
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda is silent regarding wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis.
Nishi teaches a robot system (see all Figs.; [0017]-[0020]) comprising:
a sensor system (see Fig. 1, measurement probe 28 and/or camera 22; [0050], and [0061]);
a robot (see Fig. 1, robot 14; [0048]); and
a robot controller which controls the robot (see Fig. 1, robot controller 16; [0048]), wherein
the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion (see [0017]-[0019] and [0058]-[0074]),
wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis (see Fig. 9, all; [0045], [0070]-[0073] and [0091]-[0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nishi to modified Ikeda. That is, it would have been obvious to modify the robot system of modified Ikeda to further conduct coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis in the conversion matrix, as taught by Nishi. 
Nishi teaches rotating around a Z-axis in the conversion matrix in order to overlap the X-Y plane of the robot coordinate system with the sensor coordinate system. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Ikeda in order to attain the same results. 
Application of the known technique taught by Nishi to the robot system taught by modified Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (as modified by Sakamoto) as applied to claim 1 above, and further in view of Matsunaga et al. (US 20180250817 A1 and Matsunaga hereinafter).
Regarding Claim 10
Modified Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda further teaches further comprising an operation panel for making input to the robot controller (see "teaching pendant 2100" in [0054] and [0148]).
Ikeda is silent regarding the robot controller recognizes, based on the input to the operation panel, whether the coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system.
Matsunaga teaches a robot system (see all Figs.; [0011]) comprising:
a robot (see Fig. 1, scara robot 300; [0011] and [0041]); and
a robot controller which controls the robot (see Fig. 1, controller 200; [0011] and [0041]),
further comprising an operation panel for making input to the robot controller (see [0083]-[0084] and [0100]), wherein
the robot controller recognizes, based on the input to the operation panel, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsunaga to modified Ikeda. That is, it would have been obvious to modify the controller of the robot system of modified Ikeda to further recognize, based on the input to the operation panel, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system, as taught by Matsunaga. 
Matsunaga teaches control applied to the robot using either a right-hand coordinate system, a left-hand coordinate system where magnitudes are reversed, or other coordinate systems. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of modified Ikeda in order to attain the same results of increased flexibility of coordinate system options. 
Application of the known technique taught by Matsunaga to the robot system taught by modified Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller recognizes, based on the input to the operation panel, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US 20140081456 A1 and Schaller hereinafter), in view of Matsuura et al. (US 20180304467 A1 and Matsuura hereinafter).
Regarding Claim 13
Schaller teaches a robot system (see all Figs.; [0006]-[0009]) comprising:
a sensor system (see Fig. 1, camera 104; [0007]-[0009] and [0018]-[0021]);
a conveyor (see Fig. 1, conveyor belts 108-110; [0009] and [0018]-[0020]);
a robot configured to conduct a task on two or more parts or products transferred by the conveyor (see Figs. 1-2, robot/end effector 102; [0007]-[0009], [0018]-[0019] and [0021]); and
a robot controller which controls the robot (see [0006], [0009] and [0019]), wherein
the sensor system is configured to obtain an image of the two or more parts or products transferred by the conveyor (see Fig. 5, step 560; Fig. 6, step 650; [0007]-[0009], [0024]-[0025], [0030] and [0033]);
the sensor system is capable of detecting two or more sets of position coordinates of the two or more parts or products based on the image to which the image processing is performed (see [0007]-[0009], [0024]-[0025], [0030] and [0033]); and
the robot controller is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 5, step 570; Fig. 6, step 660; [0007]-[0009], [0026]-[0030] and [0033]), in a plane including an X-axis and a Y- axis (see [0020], [0022], [0025]-[0030] and [0033]), on a position obtained by the sensor system (see [0007]-[0009], [0020], [0030] and [0033]), based on the two or more sets of position coordinates of the two or more parts or products obtained by the sensor system and two or more sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two or more sets of position coordinates in the robot coordinate system corresponding to the two or more parts or products (see [0007]-[0009], [0026]-[0030] and [0033]).
Schaller is silent regarding the sensor system is configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products;
Matsuura teaches a robot system (see all Figs.; [0004]-[0020]) comprising:
a sensor system (see Figs. 2-3 and 10-15, fixed camera 32; [0118]-[0122]);
a robot configured to conduct a task on two or more parts or products (see Figs. 2-3 and 10-15, robot 2; [0004]-[0020] and [0101]); and
a robot controller which controls the robot (see Fig. 1, robot control device 12; [0101]), wherein
the sensor system is configured to obtain an image of the two or more parts or products and configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products (see Fig. 16, steps S220-S225; [0165], [0190], [0198]-[0199], and [0213]-[0215], especially [0165 "...perform an examination (for example, visual examination) of the workpiece on the fixed camera 32, and mount the workpiece on a pass material removing table 94 or a fail material removing table 95 based on the examination result."]);
the sensor system is capable of detecting two or more sets of position coordinates of a part or product based on the image to which the image processing is performed (see Fig. 13, all; Fig. 8, steps S118-S120; [0180]-[0183] and [0190]); and
the robot controller is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 8, step S122; [0187]-[0189]), in a plane including an X-axis and a Y- axis (see [0170], [0175] and [0180]), on a position obtained by the sensor system (see [0187]), based on the two or more sets of position coordinates of the part or product obtained by the sensor system and two or more sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two or more sets of position coordinates in the robot coordinate system corresponding to the part or product (see [0187]-[0189]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsuura to Schaller. That is, it would have been obvious to modify the sensor system of the robot system of Schaller to further be configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products, as taught by Matsuura.
Matsuura teaches a sensor system for measuring the distance between two points A and B on a part and determining whether or not the distance is within a threshold. When the part passes the inspection, the robot places it on a pass material removing table. When the part fails the inspection, the robot places it on a fail material removing table. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Schaller in order to attain the same result of sorting good and bad parts.
Application of the known technique taught by Matsuura to the robot system taught by Schaller would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the sensor system is configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 14
Schaller teaches a coordinate conversion method for converting a detected position detected by a sensor system into position coordinates in a robot coordinate system recognized by a robot controller (see all Figs.; [0006]-[0009] and [0019]), the method comprising:
obtaining, by the sensor system (see Fig. 1, camera 104; [0007]-[0009] and [0018]-[0021]), an image of two or more parts or products transferred by a conveyor (see Fig. 5, step 560; Fig. 6, step 650; [0007]-[0009], [0024]-[0025], [0030] and [0033]);
detecting, by the sensor system, two or more sets of position coordinates of the two or more parts or products based on the image to which the image processing is performed (see [0007]-[0009], [0024]-[0025], [0030] and [0033]);
creating a conversion matrix which conducts coordinate conversion (see Fig. 5, step 570; Fig. 6, step 660; [0007]-[0009], [0026]-[0030] and [0033]), in a plane including an X-axis and a Y-axis (see [0020], [0022], [0025]-[0030] and [0033]), on a position obtained by the sensor system (see [0007]-[0009], [0020], [0030] and [0033]) based on the two or more sets of position coordinates of the two or more parts or products obtained by the sensor system and two or more sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two or more sets of position coordinates in the robot coordinate system corresponding to the two or more parts or products (see [0007]-[0009], [0026]-[0030] and [0033]); and
converting the detailed position detected by the sensor system using the conversion matrix (see Fig. 5, step 570; Fig. 6, step 660; [0007]-[0009], [0026]-[0030] and [0033]).
Schaller is silent regarding performing, by the sensor system, image processing on the image for inspection of judging pass/fail of the two or more parts or products.
Matsuura teaches a coordinate conversion method for converting a detected position detected by a sensor system into position coordinates in a robot coordinate system recognized by a robot controller (see all Figs.; [0004]-[0020] and [0101]), the method comprising:
obtaining, by the sensor system (see Figs. 2-3 and 10-15, fixed camera 32; [0118]-[0122]), an image of two or more parts or products (see Fig. 13, all; Fig. 8, steps S118-S120; [0180]-[0183] and [0190]);
performing, by the sensor system, image processing on the image for inspection of judging pass/fail of the two or more parts or products (see Fig. 16, steps S220-S225; [0165], [0190], [0198]-[0199], and [0213]-[0215], especially [0165 "...perform an examination (for example, visual examination) of the workpiece on the fixed camera 32, and mount the workpiece on a pass material removing table 94 or a fail material removing table 95 based on the examination result."]);
detecting, by the sensor system, two or more sets of position coordinates of the a part or product based on the image to which the image processing is performed (see Fig. 13, all; Fig. 8, steps S118-S120; [0180]-[0183] and [0190);
creating a conversion matrix which conducts coordinate conversion (see Fig. 8, step S122; [0187]-[0189]), in a plane including an X-axis and a Y-axis (see [0170], [0175] and [0180]), on a position obtained by the sensor system (see [0187]) based on the two or more sets of position coordinates of the part or product obtained by the sensor system and two or more sets of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the two or more sets of position coordinates in the robot coordinate system corresponding to the part or product (see [0187]-[0189]); and
converting the detailed position detected by the sensor system using the conversion matrix (see [0187]-[0189]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsuura to Schaller. That is, it would have been obvious to modify the sensor system of the process of Schaller to further be configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products, as taught by Matsuura.
Matsuura teaches a sensor system for measuring the distance between two points A and B on a part and determining whether or not the distance is within a threshold. When the part passes the inspection, the robot places it on a pass material removing table. When the part fails the inspection, the robot places it on a fail material removing table. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Schaller in order to attain the same result of sorting good and bad parts.
Application of the known technique taught by Matsuura to the process taught by Schaller would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the sensor system is configured to perform image processing on the image for inspection of judging pass/fail of the two or more parts or products. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu et al. (US 20180126557 A1 and Gu hereinafter). Gu teaches a robot system comprising: a sensor system; a robot; and a robot controller which controls the robot, wherein the robot controller is configured to conduct matrix creation processing to create a conversion matrix which conducts coordinate conversion, in a plane including an X-axis and a Y-axis, on a set of position coordinates obtained by the sensor system, based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the set of position coordinates in the robot coordinate system corresponding to the plurality of objects or points, wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points. See Figs. 1-4 and [0012]. Gu could be used to render obvious the examined claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664